Citation Nr: 0512005	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-07 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1986 to 
January 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 RO decision that denied service 
connection for schizoaffective disorder (claimed as a mental 
disorder).  The veteran filed a timely notice of disagreement 
with this decision in May 2002.  Thereafter, he perfected his 
appeal in February 2003, following the RO's issuance of a 
statement of the case in January 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that service connection is warranted for 
an acquired psychiatric disorder.  

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159.  

First, it is clear that relevant evidence remains 
outstanding.  Specifically, an inservice treatment report, 
dated in September 1986, noted that the veteran was 
hospitalized for treatment of unusual thoughts, including 
thoughts about suicide.  He remained hospitalized for a 
period of seven days, and received an Axis II discharge 
diagnosis of mixed personality disorder with avoidant and 
schizotypal features, chronic, moderate, existing prior to 
service.  Although his remaining service medical records 
appear silent as to any additional psychiatric treatment, a 
medical history report completed in November 1989 pursuant to 
the veteran's separation from the service noted that he was 
still receiving psychiatric treatment from a civilian 
psychologist.  Under the circumstances of this case, the 
Board feels that the veteran should specifically be asked to 
identify this private physician, and attempt should then be 
made to obtain any records so identified by the veteran.  

It appears other private treatment records are outstanding as 
well.  An October 1995 VA record references psychiatric 
treatment from a private physician in Atlanta in 1990, at 
Sandy Springs Mental Health Clinic in 1993, and from a 
private physician in Pensacola in 1995.


The Board also notes that that the post service treatment 
reports of record end in 1999.  However, on his substantive 
appeal, filed in February 2003, he indicated that he was 
still receiving treatment from a VA physician, Dr. Miller, 
and also indicated that he saw a private psychiatrist in 
December 2002.  Thus, the RO, with all necessary assistance 
from the veteran, should make an attempt to obtain any 
additional treatment records which may be available herein.  

Finally, the Board concludes VA has a further duty to assist 
the veteran by providing a VA examination with a medical 
opinion as to the etiology of his current psychiatric 
disorder.  This condition was most recently diagnosed in 
March 1999 as schizoaffective disorder.  In light of the 
evidence of record, it is reasonable to afford the veteran a 
VA examination to see if he does, in fact, have any current 
psychiatric disorder that is related to his military service. 
38 C.F.R. § 3.159(c)(4) (2004).

Accordingly, the appeal is REMANDED for the following:

1.  The RO should advise the veteran that 
he should submit to VA copies of any 
evidence relevant to his claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for any 
psychiatric problems since February 1986.  
The Board is specifically interested in 
treatment received from the following: 
(1) a civilian psychologist during his 
period of active duty service (February 
1986 to January 1990); and (2) any post 
service psychiatric treatment from 1990 
to 1995, and since 1999, from both 
private treatment providers (occurring in 
Atlanta in 1990, at Sandy Springs Mental 
Health Clinic in 1993, in Pensacola in 
1995, and in December 2002) and VA 
treatment providers (Dr. Miller).  The RO 
should then obtain copies of the related 
medical records that are not already in 
the claims folder.

3.  After obtaining as much of the above 
evidence as is available, the veteran 
should be provided a VA examination with 
respect to his claim for service 
connection for an acquired psychiatric 
disorder.  The claims folder should be 
provided and reviewed by the examiner, 
and the examination report should note 
that such has been accomplished.  Based 
on examination findings, historical 
records, and medical principles, the 
examiner should provide a medical 
opinion, supported by adequate rationale 
(including reference to medical evidence 
in the file), as to whether the veteran 
has a chronic acquired psychiatric 
disorder, and, if so, whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) that this current 
condition resulted from or was aggravated 
by his active duty military service (from 
February 1986 to January 1990).  

4.  Thereafter, the RO should review the 
claim for service connection for an 
acquired psychiatric disorder, including 
schizoaffective disorder.  If the claim 
is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


